DILLON, J.
(dissenting). The banks issued the certificates of deposit to W. H. Lower or Mrs. W. H.. Lower. The intention in so doing was.that the money should be paid by the banks to W. H. Lower or Mrs. W. H. Lower, and as such they became 'the joint owners of these certificates, thus conferring on the husband and wife the right of receiving the joint funds. The issuing of these certificates by the bank could have no other meaning, and must be construed as.the intention to pay to either of them by the right of survivorship. The husband must have presumed to have intended to benefit his wife by making the deposits in this manner, and this presumption must be held in absence of other proof. His intention in taking out these certificates was made manifest When Mr. Lower said he “wanted it fixed so that the old lady could get the money in case of his death; she had helped him earn it, and it was hers as much as it was his.”
Our statute recognizes a joint tenancy without delivery, and *184this rule should- now be adhered to. The creating of such a tenancy could only mean that the money on deposit should be held by this tenure. By so doing the parties were seeking to carry into effect such contract as was made. As stated by Judge Winslow in Dupont v. Jonet, 165 Wis. 560, 162 N. W. 666:
“No reason is perceived why a husband may not deposit money in a bank and take a certificate therefor in the name of both himself and his wife, payable to either, and thus make a gift to her of an undivided interest in the fund and create a tenancy by entireties therein.”
The banks paid these certificates in accordance with the terms stated. Mrs. Dower received the money she was entitled to under the joint ownership of these certificates. The position maintained by appellant is amply illustrated by the following cases: West v. McCullough (N. Y.), cited in note, L. R. A. 1917C, 563; Smith v. Haire (Tenn.), 181 S. W. 161; Johnson v. Lusk, 6 Cold. (Tenn.) 113, 98 Am. Dec. 401; McMillan v. Mason et al, 5 Cold. (Tenn.) 362, 98 Am. Dec. 401; 21 Cyc. 1197; 21 Cyc. 1188; Metropolitan Savings Bank v. Murphy, 82 Md. 314, 33 A. 640, 31 L. R. A. 454, 51 Am. St. Rep. 473; Craige v. Bardley, 153 Mo. App. 586, 134 S. W. 1081; Augsbury v. Shurtliff, 180 N. Y. 138, 72 N. E. 927; Lowery v. Erskine, 113 N. Y. 52, 20 N. E. 588; Blick v. Cockins, 252 Pa. 56, 97 A. 125; In re Albrecht, 136 N. Y. 91, 92 N. E. 632, 18 L. R. A. 329, 32 Am. St. Rep. 700; Kennedy v. McMurray, 169 Cal. 287, 146 P. 647, Ann. Cas. 1916D, 515; In re Harris, 169 Cal. 725, 147 P. 967.